In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-005 CR

____________________


TYSON JAMAAL HENRY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90059




MEMORANDUM OPINION 
	Appellant Tyson Jamaal Henry pled guilty to aggravated robbery.  The trial court
deferred adjudicating Henry guilty, placed him on probation for ten years, assessed a fine of
$10,000.00, and ordered restitution in the amount of $150.00.  The trial court also ordered
Henry to serve one hundred eighty days of "upfront" time in the county jail.  Subsequently,
the State filed a motion to revoke probation, in which it alleged that Henry had violated five
of the terms of his probation.  Henry pled "true" to three of the alleged violations.  The trial
court revoked Henry's probation, adjudicated him guilty, and sentenced him to thirty years
of confinement.  
	Henry's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 20, 2006, we granted an extension of time for Henry to file a pro se brief. 
We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1) 
	AFFIRMED.
  
								   HOLLIS HORTON
								            Justice
Submitted on November 28, 2006
Opinion Delivered December 6, 2006
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.